Citation Nr: 1756771	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Suzanne Harris, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to February 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2017, the Veteran testified before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

The Veteran last underwent a VA examination for a cervical spine disability in March 2010.  Since that time, medical evidence suggests that his symptoms have increased in severity, such as in private medical records from August 2014 to March 2017.

Where the evidence of record does not indicate the current state of a disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  Therefore, after obtaining updated treatment records, the Veteran should be scheduled for a VA examination of the cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain, with any necessary authorization from the Veteran, all outstanding medical treatment records.  All attempts to obtain records must be documented in the claims folder.

2.  Then, schedule the Veteran for a VA examination of the cervical spine.  The examiner must review the claims file and should note that review in the report.  The examiner must conduct range of motion testing of the cervical spine, expressed in degrees, for passive and active motion and for weight-bearing and nonweight-bearing.  The examiner must make specific findings as to whether there is objective evidence of pain on motion, stiffness, swelling, muscle spasms, or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, the examiner must indicate whether, and to what extent, the Veteran experiences functional loss of the cervical spine due to painful motion, incoordination, fatigability, weakened motion, excess motion, or on flare-up.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should provide commentary as to the effect of the cervical spine disability on the Veteran's occupational functioning.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

